                                     Case 5:19-cv-00713-PSG-KK Document 43 Filed 11/23/20 Page 1 of 15 Page ID #:333




                                        1 Marcos D. Sasso (SBN 228905)
                                          sassom@ballardspahr.com
                                        2 BALLARD SPAHR LLP
                                          2029 Century Park East, Suite 1400
                                        3 Los Angeles, CA 90067-2915
                                          Telephone: 424.204.4400
                                        4 Facsimile: 424.204.4350
                                        5 Lindsay Demaree (admitted pro hac vice)
                                          demareel@ballardspahr.com
                                        6 BALLARD SPAHR LLP
                                          One Summerlin, 1980 Festival Plaza Drive, Suite 900
                                        7 Las Vegas, NV 89135-2958
                                          Telephone: 702.471.7000
                                        8 Facsimile: 702.471.7070
                                        9 Attorneys for Defendant
                                          Capital One Bank (USA), N.A.
                                       10
                                                              UNITED STATES DISTRICT COURT
                                       11
Los Angeles, California 90067-2915




                                                            CENTRAL DISTRICT OF CALIFORNIA
2029 Century Park East, Suite 1400




                                       12
                                           JAMES MCCARVER, an individual, and
       Ballard Spahr LLP




                                       13 DIANNA MCCARVER, an individual,      Case No.: 5:19-cv-00713-PSG-KK
                                       14                            Plaintiff,
                                            v.                                           STIPULATED PROTECTIVE
                                       15                                                ORDER
                                            CAPITAL ONE BANK (USA), N.A.,
                                       16   incorrectly identified as Capital One,
                                            N.A.,
                                       17
                                                                     Defendant.
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                     1
                                                                   STIPULATED PROTECTIVE ORDER
                                     Case 5:19-cv-00713-PSG-KK Document 43 Filed 11/23/20 Page 2 of 15 Page ID #:334




                                        1
                                               1.        A. PURPOSES AND LIMITATIONS
                                        2
                                                         Discovery in this action is likely to involve production of confidential,
                                        3
                                            proprietary, or private information for which special protection from public
                                        4
                                            disclosure and from use for any purpose other than prosecuting this litigation may
                                        5
                                            be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                        6
                                            enter the following Stipulated Protective Order. The parties acknowledge that this
                                        7
                                            Order does not confer blanket protections on all disclosures or responses to
                                        8
                                            discovery and that the protection it affords from public disclosure and use extends
                                        9
                                            only to the limited information or items that are entitled to confidential treatment
                                       10
                                            under the applicable legal principles. The parties further acknowledge, as set forth
                                       11
                                            in Section 12.3, below, that this Stipulated Protective Order does not entitle them
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                       12
                                            to file confidential information under seal; Civil Local Rule 79-5 sets forth the
       Ballard Spahr LLP




                                       13
                                            procedures that must be followed and the standards that will be applied when a
                                       14
                                            party seeks permission from the court to file material under seal.
                                       15
                                                         B. GOOD CAUSE STATEMENT
                                       16
                                                         This action is likely to involve confidential trade secrets, and other
                                       17
                                            valuable commercial, financial, technical and/or proprietary information for which
                                       18
                                            special protection from public disclosure and from use for any purpose other than
                                       19
                                            prosecution of this action is warranted. Such confidential and proprietary materials
                                       20
                                            and information consist of, among other things, confidential phone records,
                                       21
                                            business or financial information, or information regarding confidential business
                                       22
                                            practices, information otherwise generally unavailable to the public, or which may
                                       23
                                            be privileged or otherwise protected from disclosure under state or federal statutes,
                                       24
                                            court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                       25
                                            information, to facilitate the prompt resolution of disputes over confidentiality of
                                       26
                                            discovery materials, to adequately protect information the parties are entitled to
                                       27
                                            keep confidential, to ensure that the parties are permitted reasonable necessary uses
                                       28
                                            of such material in preparation for and in the conduct of trial, to address their
                                                                                  1
                                                                     STIPULATED PROTECTIVE ORDER
                                     Case 5:19-cv-00713-PSG-KK Document 43 Filed 11/23/20 Page 3 of 15 Page ID #:335




                                        1
                                            handling at the end of the litigation, and serve the ends of justice, a protective order
                                        2
                                            for such information is justified in this matter. It is the intent of the parties that
                                        3
                                            information will not be designated as confidential for tactical reasons and that
                                        4
                                            nothing be so designated without a good faith belief that it has been maintained in
                                        5
                                            a confidential, non-public manner, and there is good cause why it should not be
                                        6
                                            part of the public record of this case.
                                        7
                                               2.         DEFINITIONS
                                        8
                                                          2.1 Action: The above-captioned lawsuit.
                                        9
                                                          2.2 Challenging Party: a Party or Non-Party that challenges the
                                       10
                                            designation of information or items under this Order.
                                       11
                                                          2.3 “CONFIDENTIAL” Information or Items: information (regardless
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                       12
                                            of how it is generated, stored or maintained) or tangible things that qualify for
       Ballard Spahr LLP




                                       13
                                            protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                       14
                                            the Good Cause Statement.
                                       15
                                                          2.4 Counsel: Outside Counsel of Record and House Counsel (as well
                                       16
                                            as their support staff).
                                       17
                                                          2.5 Designating Party: a Party or Non-Party that designates
                                       18
                                            information or items that it produces in disclosures or in responses to discovery as
                                       19
                                            “CONFIDENTIAL.”
                                       20
                                                          2.6 Disclosure or Discovery Material: all items or information,
                                       21
                                            regardless of the medium or manner in which it is generated, stored, or maintained
                                       22
                                            (including, among other things, testimony, transcripts, and tangible things), that are
                                       23
                                            produced or generated in disclosures or responses to discovery in this matter.
                                       24
                                                          2.7 Expert: a person with specialized knowledge or experience in a
                                       25
                                            matter pertinent to the litigation who has been retained by a Party or its counsel to
                                       26
                                            serve as an expert witness or as a consultant in this Action.
                                       27
                                       28
                                                                                    2
                                                                       STIPULATED PROTECTIVE ORDER
                                     Case 5:19-cv-00713-PSG-KK Document 43 Filed 11/23/20 Page 4 of 15 Page ID #:336




                                        1
                                                         2.8 House Counsel: attorneys who are employees of a party to this
                                        2
                                            Action. House Counsel does not include Outside Counsel of Record or any other
                                        3
                                            outside counsel.
                                        4
                                                         2.9 Non-Party: any natural person, partnership, corporation,
                                        5
                                            association, or other legal entity not named as a Party to this action.
                                        6
                                                         2.10 Outside Counsel of Record: attorneys who are not employees of
                                        7
                                            a party to this Action but are retained to represent or advise a party to this Action
                                        8
                                            and have appeared in this Action on behalf of that party or are affiliated with a law
                                        9
                                            firm which has appeared on behalf of that party, and includes support staff.
                                       10
                                                         2.11 Party: any party to this Action, including all of its officers,
                                       11
                                            directors, employees, consultants, retained experts, and Outside Counsel of Record
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                       12
                                            (and their support staffs).
       Ballard Spahr LLP




                                       13
                                                         2.12 Producing Party: a Party or Non-Party that produces Disclosure
                                       14
                                            or Discovery Material in this Action.
                                       15
                                                         2.13 Professional Vendors: persons or entities that provide litigation
                                       16
                                            support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                       17
                                            demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                       18
                                            and their employees and subcontractors.
                                       19
                                                         2.14 Protected Material: any Disclosure or Discovery Material that is
                                       20
                                            designated as “CONFIDENTIAL.”
                                       21
                                                         2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                       22
                                            Material from a Producing Party.
                                       23
                                               3.        SCOPE
                                       24
                                                         The protections conferred by this Stipulation and Order cover not only
                                       25
                                            Protected Material (as defined above), but also (1) any information copied or
                                       26
                                            extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                       27
                                       28
                                                                                   3
                                                                      STIPULATED PROTECTIVE ORDER
                                     Case 5:19-cv-00713-PSG-KK Document 43 Filed 11/23/20 Page 5 of 15 Page ID #:337




                                        1
                                            compilations of Protected Material; and (3) any testimony, conversations, or
                                        2
                                            presentations by Parties or their Counsel that might reveal Protected Material.
                                        3
                                            Any use of Protected Material at trial shall be governed by the orders of the trial
                                        4
                                            judge. This Order does not govern the use of Protected Material at trial.
                                        5
                                               4.        DURATION
                                        6
                                                         Even after final disposition of this litigation, the confidentiality
                                        7
                                            obligations imposed by this Order shall remain in effect until a Designating Party
                                        8
                                            agrees otherwise in writing or a court order otherwise directs. Final disposition
                                        9
                                            shall be deemed to be the later of (1) dismissal of all claims and defenses in this
                                       10
                                            Action, with or without prejudice; and (2) final judgment herein after the
                                       11
                                            completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                       12
                                            this Action, including the time limits for filing any motions or applications for
       Ballard Spahr LLP




                                       13
                                            extension of time pursuant to applicable law.
                                       14
                                               5.        DESIGNATING PROTECTED MATERIAL
                                       15
                                                         5.1 Exercise of Restraint and Care in Designating Material for
                                       16
                                            Protection. Each Party or Non-Party that designates information or items for
                                       17
                                            protection under this Order must take care to limit any such designation to specific
                                       18
                                            material that qualifies under the appropriate standards. The Designating Party must
                                       19
                                            designate for protection only those parts of material, documents, items, or oral or
                                       20
                                            written communications that qualify so that other portions of the material,
                                       21
                                            documents, items, or communications for which protection is not warranted are not
                                       22
                                            swept unjustifiably within the ambit of this Order.
                                       23
                                                         Mass, indiscriminate, or routinized designations are prohibited.
                                       24
                                            Designations that are shown to be clearly unjustified or that have been made for an
                                       25
                                            improper purpose (e.g., to unnecessarily encumber the case development process
                                       26
                                            or to impose unnecessary expenses and burdens on other parties) may expose the
                                       27
                                            Designating Party to sanctions.
                                       28
                                                                                  4
                                                                     STIPULATED PROTECTIVE ORDER
                                     Case 5:19-cv-00713-PSG-KK Document 43 Filed 11/23/20 Page 6 of 15 Page ID #:338




                                        1
                                                           If it comes to a Designating Party’s attention that information or items
                                        2
                                            that it designated for protection do not qualify for protection, that Designating
                                        3
                                            Party must promptly notify all other Parties that it is withdrawing the inapplicable
                                        4
                                            designation.
                                        5
                                                           5.2 Manner and Timing of Designations. Except as otherwise
                                        6
                                            provided in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
                                        7
                                            otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
                                        8
                                            protection under this Order must be clearly so designated before the material is
                                        9
                                            disclosed or produced.
                                       10
                                                           Designation in conformity with this Order requires:
                                       11
                                                           (a) for information in documentary form (e.g., paper or electronic
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                       12
                                            documents, but excluding transcripts of depositions or other pretrial or trial
       Ballard Spahr LLP




                                       13
                                            proceedings), that the Producing Party affix at a minimum, the legend
                                       14
                                            “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                       15
                                            contains protected material. If only a portion or portions of the material on a page
                                       16
                                            qualifies for protection, the Producing Party also must clearly identify the
                                       17
                                            protected portion(s) (e.g., by making appropriate markings in the margins).
                                       18
                                                           A Party or Non-Party that makes original documents available for
                                       19
                                            inspection need not designate them for protection until after the inspecting Party
                                       20
                                            has indicated which documents it would like copied and produced. During the
                                       21
                                            inspection and before the designation, all of the material made available for
                                       22
                                            inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                                       23
                                            identified the documents it wants copied and produced, the Producing Party must
                                       24
                                            determine which documents, or portions thereof, qualify for protection under this
                                       25
                                            Order. Then, before producing the specified documents, the Producing Party must
                                       26
                                            affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
                                       27
                                            If only a portion or portions of the material on a page qualifies for protection, the
                                       28
                                                                                    5
                                                                       STIPULATED PROTECTIVE ORDER
                                     Case 5:19-cv-00713-PSG-KK Document 43 Filed 11/23/20 Page 7 of 15 Page ID #:339




                                        1
                                            Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                        2
                                            appropriate markings in the margins).
                                        3
                                                         (b) for testimony given in depositions that the Designating Party
                                        4
                                            identify the Disclosure or Discovery Material on the record, before the close of the
                                        5
                                            deposition all protected testimony.
                                        6
                                                         (c) for information produced in some form other than documentary
                                        7
                                            and for any other tangible items, that the Producing Party affix in a prominent
                                        8
                                            place on the exterior of the container or containers in which the information is
                                        9
                                            stored the legend “CONFIDENTIAL.” If only a portion or portions of the
                                       10
                                            information warrants protection, the Producing Party, to the extent practicable,
                                       11
                                            shall identify the protected portion(s).
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                       12
                                                         5.3 Inadvertent Failures to Designate. If timely corrected, an
       Ballard Spahr LLP




                                       13
                                            inadvertent failure to designate qualified information or items does not, standing
                                       14
                                            alone, waive the Designating Party’s right to secure protection under this Order for
                                       15
                                            such material. Upon timely correction of a designation, the Receiving Party must
                                       16
                                            make reasonable efforts to assure that the material is treated in accordance with the
                                       17
                                            provisions of this Order.
                                       18
                                               6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                       19
                                                         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
                                       20
                                            designation of confidentiality at any time that is consistent with the Court’s
                                       21
                                            Scheduling Order.
                                       22
                                                         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
                                       23
                                            resolution process under Local Rule 37.1 et seq.
                                       24
                                                         6.3 The burden of persuasion in any such challenge proceeding shall
                                       25
                                            be on the Designating Party. Frivolous challenges, and those made for an improper
                                       26
                                            purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                       27
                                            parties) may expose the Challenging Party to sanctions. Unless the Designating
                                       28
                                                                                     6
                                                                        STIPULATED PROTECTIVE ORDER
                                     Case 5:19-cv-00713-PSG-KK Document 43 Filed 11/23/20 Page 8 of 15 Page ID #:340




                                        1
                                            Party has waived or withdrawn the confidentiality designation, all parties shall
                                        2
                                            continue to afford the material in question the level of protection to which it is
                                        3
                                            entitled under the Producing Party’s designation until the Court rules on the
                                        4
                                            challenge.
                                        5
                                               7.        ACCESS TO AND USE OF PROTECTED MATERIAL
                                        6
                                                         7.1 Basic Principles. A Receiving Party may use Protected Material
                                        7
                                            that is disclosed or produced by another Party or by a Non-Party in connection
                                        8
                                            with this Action only for prosecuting, defending, or attempting to settle this
                                        9
                                            Action. Such Protected Material may be disclosed only to the categories of persons
                                       10
                                            and under the conditions described in this Order. When the Action has been
                                       11
                                            terminated, a Receiving Party must comply with the provisions of section 13 below
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                       12
                                            (FINAL DISPOSITION).
       Ballard Spahr LLP




                                       13
                                                         Protected Material must be stored and maintained by a Receiving
                                       14
                                            Party at a location and in a secure manner that ensures that access is limited to the
                                       15
                                            persons authorized under this Order.
                                       16
                                                         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                       17
                                            otherwise ordered by the court or permitted in writing by the Designating Party, a
                                       18
                                            Receiving Party may disclose any information or item designated
                                       19
                                            “CONFIDENTIAL” only to:
                                       20
                                                         (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                                       21
                                            well as employees of said Outside Counsel of Record to whom it is reasonably
                                       22
                                            necessary to disclose the information for this Action;
                                       23
                                                         (b) the officers, directors, and employees (including House Counsel)
                                       24
                                            of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                       25
                                                         (c) Experts (as defined in this Order) of the Receiving Party to whom
                                       26
                                            disclosure is reasonably necessary for this Action and who have signed the
                                       27
                                            “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                       28
                                                                                  7
                                                                     STIPULATED PROTECTIVE ORDER
                                     Case 5:19-cv-00713-PSG-KK Document 43 Filed 11/23/20 Page 9 of 15 Page ID #:341




                                        1
                                                         (d) the court and its personnel;
                                        2
                                                         (e) court reporters and their staff;
                                        3
                                                         (f) professional jury or trial consultants, mock jurors, and Professional
                                        4
                                            Vendors to whom disclosure is reasonably necessary for this Action and who have
                                        5
                                            signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                        6
                                                         (g) the author or recipient of a document containing the information or
                                        7
                                            a custodian or other person who otherwise possessed or knew the information;
                                        8
                                                         (h) during their depositions, witnesses, and attorneys for witnesses, in
                                        9
                                            the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                       10
                                            party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                                       11
                                            they will not be permitted to keep any confidential information unless they sign the
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                       12
                                            “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
       Ballard Spahr LLP




                                       13
                                            agreed by the Designating Party or ordered by the court. Pages of transcribed
                                       14
                                            deposition testimony or exhibits to depositions that reveal Protected Material may
                                       15
                                            be separately bound by the court reporter and may not be disclosed to anyone
                                       16
                                            except as permitted under this Stipulated Protective Order; and
                                       17
                                                         (i) any mediator or settlement officer, and their supporting personnel,
                                       18
                                            mutually agreed upon by any of the parties engaged in settlement discussions.
                                       19
                                               8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                       20
                                                         PRODUCED IN OTHER LITIGATION
                                       21
                                                         If a Party is served with a subpoena or a court order issued in other
                                       22
                                            litigation that compels disclosure of any information or items designated in this
                                       23
                                            Action as “CONFIDENTIAL,” that Party must:
                                       24
                                                         (a) promptly notify in writing the Designating Party. Such notification
                                       25
                                            shall include a copy of the subpoena or court order;
                                       26
                                                         (b) promptly notify in writing the party who caused the subpoena or
                                       27
                                            order to issue in the other litigation that some or all of the material covered by the
                                       28
                                                                                  8
                                                                     STIPULATED PROTECTIVE ORDER
                                     Case 5:19-cv-00713-PSG-KK Document 43 Filed 11/23/20 Page 10 of 15 Page ID #:342




                                        1
                                            subpoena or order is subject to this Protective Order. Such notification shall
                                        2
                                            include a copy of this Stipulated Protective Order; and
                                        3
                                                           (c) cooperate with respect to all reasonable procedures sought to be
                                        4
                                            pursued by the Designating Party whose Protected Material may be affected.
                                        5
                                                           If the Designating Party timely seeks a protective order, the Party
                                        6
                                            served with the subpoena or court order shall not produce any information
                                        7
                                            designated in this action as “CONFIDENTIAL” before a determination by the
                                        8
                                            court from which the subpoena or order issued, unless the Party has obtained the
                                        9
                                            Designating Party’s permission. The Designating Party shall bear the burden and
                                       10
                                            expense of seeking protection in that court of its confidential material and nothing
                                       11
                                            in these provisions should be construed as authorizing or encouraging a Receiving
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                       12
                                            Party in this Action to disobey a lawful directive from another court.
       Ballard Spahr LLP




                                       13
                                               9.          A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                       14
                                                           PRODUCED IN THIS LITIGATION
                                       15
                                                           (a) The terms of this Order are applicable to information produced by
                                       16
                                            a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                                       17
                                            information produced by Non-Parties in connection with this litigation is protected
                                       18
                                            by the remedies and relief provided by this Order. Nothing in these provisions
                                       19
                                            should be construed as prohibiting a Non-Party from seeking additional
                                       20
                                            protections.
                                       21
                                                           (b) In the event that a Party is required, by a valid discovery request,
                                       22
                                            to produce a Non-Party’s confidential information in its possession, and the Party
                                       23
                                            is subject to an agreement with the Non-Party not to produce the Non-Party’s
                                       24
                                            confidential information, then the Party shall:
                                       25
                                                                        (1) promptly notify in writing the Requesting Party and
                                       26
                                                           the Non-Party that some or all of the information requested is subject
                                       27
                                                           to a confidentiality agreement with a Non-Party;
                                       28
                                                                                    9
                                                                       STIPULATED PROTECTIVE ORDER
                                     Case 5:19-cv-00713-PSG-KK Document 43 Filed 11/23/20 Page 11 of 15 Page ID #:343




                                        1
                                                                      (2) promptly provide the Non-Party with a copy of the
                                        2
                                                         Stipulated Protective Order in this Action, the relevant discovery
                                        3
                                                         request(s), and a reasonably specific description of the information
                                        4
                                                         requested; and
                                        5
                                                                      (3) make the information requested available for
                                        6
                                                         inspection by the Non-Party, if requested.
                                        7
                                                         (c) If the Non-Party fails to seek a protective order from this court
                                        8
                                            within 14 days of receiving the notice and accompanying information, the
                                        9
                                            Receiving Party may produce the Non-Party’s confidential information responsive
                                       10
                                            to the discovery request. If the Non-Party timely seeks a protective order, the
                                       11
                                            Receiving Party shall not produce any information in its possession or control that
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                       12
                                            is subject to the confidentiality agreement with the Non-Party before a
       Ballard Spahr LLP




                                       13
                                            determination by the court. Absent a court order to the contrary, the Non-Party
                                       14
                                            shall bear the burden and expense of seeking protection in this court of its
                                       15
                                            Protected Material.
                                       16
                                                 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED
                                       17
                                                         MATERIAL
                                       18
                                                         If a Receiving Party learns that, by inadvertence or otherwise, it has
                                       19
                                            disclosed Protected Material to any person or in any circumstance not authorized
                                       20
                                            under this Stipulated Protective Order, the Receiving Party must immediately (a)
                                       21
                                            notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                       22
                                            best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                                       23
                                            the person or persons to whom unauthorized disclosures were made of all the terms
                                       24
                                            of this Order, and (d) request such person or persons to execute the
                                       25
                                            “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                       26
                                            A.
                                       27
                                       28
                                                                                  10
                                                                     STIPULATED PROTECTIVE ORDER
                                     Case 5:19-cv-00713-PSG-KK Document 43 Filed 11/23/20 Page 12 of 15 Page ID #:344




                                        1
                                               11.       INADVERTENT PRODUCTION OF PRIVILEGED OR
                                        2
                                                         OTHERWISE PROTECTED MATERIAL
                                        3
                                                         When a Producing Party gives notice to Receiving Parties that certain
                                        4
                                            inadvertently produced material is subject to a claim of privilege or other
                                        5
                                            protection, the obligations of the Receiving Parties are those set forth in Federal
                                        6
                                            Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                        7
                                            whatever procedure may be established in an e-discovery order that provides for
                                        8
                                            production without prior privilege review. Pursuant to Federal Rule of Evidence
                                        9
                                            502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                       10
                                            of a communication or information covered by the attorney-client privilege or
                                       11
                                            work product protection, the parties may incorporate their agreement in the
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                       12
                                            stipulated protective order submitted to the court.
       Ballard Spahr LLP




                                       13
                                               12.       MISCELLANEOUS
                                       14
                                                         12.1 Right to Further Relief. Nothing in this Order abridges the right
                                       15
                                            of any person to seek its modification by the Court in the future.
                                       16
                                                         12.2 Right to Assert Other Objections. By stipulating to the entry of
                                       17
                                            this Protective Order no Party waives any right it otherwise would have to object to
                                       18
                                            disclosing or producing any information or item on any ground not addressed in
                                       19
                                            this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                       20
                                            any ground to use in evidence of any of the material covered by this Protective
                                       21
                                            Order.
                                       22
                                                         12.3 Filing Protected Material. A Party that seeks to file under seal
                                       23
                                            any Protected Material must comply with Civil Local Rule 79-5. Protected
                                       24
                                            Material may only be filed under seal pursuant to a court order authorizing the
                                       25
                                            sealing of the specific Protected Material at issue. If a Party's request to file
                                       26
                                            Protected Material under seal is denied by the court, then the Receiving Party may
                                       27
                                            file the information in the public record unless otherwise instructed by the court.
                                       28
                                                                                   11
                                                                      STIPULATED PROTECTIVE ORDER
                                     Case 5:19-cv-00713-PSG-KK Document 43 Filed 11/23/20 Page 13 of 15 Page ID #:345




                                        1
                                                 13.     FINAL DISPOSITION
                                        2
                                                         After the final disposition of this Action, as defined in paragraph 4,
                                        3
                                            within 60 days of a written request by the Designating Party, each Receiving Party
                                        4
                                            must return all Protected Material to the Producing Party or destroy such material.
                                        5
                                            As used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                        6
                                            compilations, summaries, and any other format reproducing or capturing any of the
                                        7
                                            Protected Material. Whether the Protected Material is returned or destroyed, the
                                        8
                                            Receiving Party must submit a written certification to the Producing Party (and, if
                                        9
                                            not the same person or entity, to the Designating Party) by the 60 day deadline that
                                       10
                                            (1) identifies (by category, where appropriate) all the Protected Material that was
                                       11
                                            returned or destroyed and (2)affirms that the Receiving Party has not retained any
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                       12
                                            copies, abstracts, compilations, summaries or any other format reproducing or
       Ballard Spahr LLP




                                       13
                                            capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                       14
                                            are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                       15
                                            deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                       16
                                            and trial exhibits, expert reports, attorney work product, and consultant and expert
                                       17
                                            work product, even if such materials contain Protected Material. Any such archival
                                       18
                                            copies that contain or constitute Protected Material remain subject to this
                                       19
                                            Protective Order as set forth in Section 4 (DURATION).
                                       20
                                            \\
                                       21
                                            \\
                                       22
                                            \\
                                       23
                                            \\
                                       24
                                            \\
                                       25
                                            \\
                                       26
                                            \\
                                       27
                                            \\
                                       28
                                                                                   12
                                                                      STIPULATED PROTECTIVE ORDER
                                     Case 5:19-cv-00713-PSG-KK Document 43 Filed 11/23/20 Page 14 of 15 Page ID #:346




                                        1
                                                  14.   Any violation of this order may be punished by any and all
                                        2
                                            appropriate measures including, without limitation, contempt proceedings and/or
                                        3
                                            monetary sanctions.
                                        4
                                            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                        5
                                            DATED: November 18, 2020
                                        6
                                          /s/ _Marcos D. Sasso____________
                                        7 Marcos D. Sasso (SBN 228905)
                                          sassom@ballardspahr.com
                                        8 BALLARD SPAHR LLP
                                          2029 Century Park East, Suite 800
                                        9 Los Angeles, CA 90067-2909
                                          Telephone: 424.204.4400
                                       10 Facsimile: 424.204.4350
                                       11 Lindsay Demaree (admitted pro hac vice)
Los Angeles, California 90067-2915




                                          demareel@ballardspahr.com
2029 Century Park East, Suite 1400




                                       12 BALLARD SPAHR LLP
                                          One Summerlin, 1980 Festival Plaza Drive, Suite 900
       Ballard Spahr LLP




                                       13 Las Vegas, NV 89135-2958
                                          Telephone: 702.471.7000
                                       14 Facsimile: 702.471.7070
                                       15 Attorneys for Defendant
                                       16 DATED: November 16, 2020
                                       17 /s/ Matthew C. Bradford_______
                                          Matthew C. Bradford
                                       18 Robinson Bradford, LLP
                                          3429 Brookside Road, Suite 212
                                       19 Stockton, CA 95219
                                          Telephone: (209) 954-9001
                                       20 Fax: (209) 954-9091
                                          Email: matthew@robinsonbradford.net
                                       21
                                          Attorneys for Plaintiffs
                                       22
                                       23
                                            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                       24
                                            DATED: 11/23/20
                                       25
                                       26
                                          HON. JUDGE KENLY KIYA KATO
                                       27 UNITED STATES MAGISTRATE JUDGE
                                       28
                                                                                 13
                                                                    STIPULATED PROTECTIVE ORDER
                                     Case 5:19-cv-00713-PSG-KK Document 43 Filed 11/23/20 Page 15 of 15 Page ID #:347




                                        1                                      EXHIBIT E-1
                                        2                               AGREEMENT TO BE BOUND
                                        3
                                                  I,                                                           [print or type full
                                        4
                                            name], of                                             [print or type full address],
                                        5
                                            declare under penalty of perjury that I have read in its entirety and understand the
                                        6
                                            Protective Order that was issued by the United States District Court for the Central
                                        7
                                            District of California on               [date] in the case of James McCarver, et al.
                                        8
                                            v. Capital One N.A.¸ Case No. 5:19-cv-00713-PSG-KK, I agree to comply with
                                        9
                                            and to be bound by all the terms of this Protective Order, and I understand and
                                       10
                                            acknowledge that failure to so comply could expose me to sanctions and
                                       11
                                            punishment for contempt. I solemnly promise that I will not disclose in any manner
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                       12
                                            any information or item that is subject to this Protective Order to any person or
       Ballard Spahr LLP




                                       13
                                            entity except in strict compliance with this Order.
                                       14
                                                  I further agree to submit to the jurisdiction of the United States District
                                       15
                                            Court for the Central District of California for the purpose of enforcing this Order,
                                       16
                                            even if such enforcement proceedings occur after termination of this action.
                                       17
                                                  I hereby appoint                                                              [print
                                       18
                                            or type full name] of
                                       19
                                                                                                  [print or type full address and
                                       20
                                            telephone number] as my California agent for service of process in connection with
                                       21
                                            this action or any proceedings related to enforcement of this Order.
                                       22
                                                  Date:
                                       23
                                                  City and State where sworn and signed:
                                       24
                                       25
                                                  Printed name:
                                       26
                                                  [printed name]
                                       27
                                                  Signature:
                                       28
                                                  [signature]

                                                                                      14
